             Case 1:20-cv-01642-SKO Document 18 Filed 08/25/21 Page 1 of 3



 1
     DOLLY M. TROMPETER
 2   CA Bar ID No. 235784
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-439-9700
     Fax: 866-282-6709
 6
     dolly@dollydisabilitylaw.com
 7   Attorney for Plaintiff
 8
                            UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
11
                                                )   Case No. 1:20-CV-01642
     Martha Catalina Garcia,                    )
12
                                                )   STIPULATION AND ORDER FOR
                    Plaintiff,                  )   EXTENSION OF TIME
13
                                                )
           v.                                   )   (Doc. 17)
14
                                                )
15   Kilolo Kijakazi, Acting                    )
     Commissioner of Social Security,           )
16                                              )
                                                )
                    Defendant.                  )
17
                                                )
18                                              )
                                                )
19                                              )
20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   2-day extension of time, from August 25, 2021 to August 27, 2021, for Plaintiff to
24   serve on defendant with PLAINTIFF’S MOTION FOR SUMMARY
25   JUDGMENT. All other dates in the Court’s Scheduling Order shall be extended
26   accordingly.
27         This is Plaintiff’s second request for an extension of time. Good cause
28   exists for this short two-day extension. Counsel for Plaintiff has two other merit


                                            1
             Case 1:20-cv-01642-SKO Document 18 Filed 08/25/21 Page 2 of 3



 1   briefs that are due by August 27, 2021, and an EAJA Motion that is also due by
 2   August 27, 2021. Defendant does not oppose the requested extension. Counsel
 3   apologizes to the Defendant and Court for any inconvenience this may cause.
 4
 5                                  Respectfully submitted,
 6   Dated: August 24, 2021         PENA & BROMBERG, ATTORNEYS AT LAW
 7
 8
                                 By: /s/ Dolly M. Trompeter
 9                                 DOLLY M. TROMPETER
10
                                   Attorneys for Plaintiff

11
12
     Dated: August 24, 2021         PHILLIP A. TALBERT
13                                  Acting United States Attorney
14                                  DEBORAH LEE STACHEL
                                    Regional Chief Counsel, Region IX
15
                                    Social Security Administration
16
17
                                 By: */s/ Margaret Lehrkind
18                                 Margaret Lehrkind
19                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
20
                                   (*As authorized by email on August 24, 2021)
21
22
23
24
25
26
27
28



                                          2
               Case 1:20-cv-01642-SKO Document 18 Filed 08/25/21 Page 3 of 3



 1                                        ORDER
 2            Pursuant to the parties’ above stipulation (Doc. 17), and for good cause
 3   shown,
 4            IT IS HEREBY ORDERED that Plaintiff shall have a two-day extension of
 5   time, from August 25, 2021, to August 27, 2021, for Plaintiff to serve on Defendant
 6   with PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT. All other dates in
 7   the Court’s Scheduling Order (Doc. 13) shall be extended accordingly.
 8
 9   IT IS SO ORDERED.

10   Dated:     August 25, 2021                       /s/ Sheila K. Oberto           .
11                                             UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           3
